Case 3:18-cv-00186-MMik JRK Document 7 Filed 09/09/19™ Page 1 of 19 PagelD 32

=

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
{UNDER SEAL],
Relator-Plaintiff, SEALED AMENDED COMPLAINT
Case No.: 3:13CV186J34J4K

v.
FILED UNDER SEAL

(UNDER SEAL],
PURSUANT TO

Defendants.
31 U.S.C. § 3730(b)(2) & (3)

z., ,
oO ~ ‘
Sen Se
ery 2S
eo
255 ow f
SEALED z5u yy | -S
eno
W-n~ Oo
zo MY
Do Not Place in Press Box or Enter on Publicly Accessible System (PAGER) S
Ee L
we
Case 3:18-cv-00186-MMfaJRK Document 7 Filed 09/09/19/"Page 2 of 19 PagelD 33

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA,

UNDER SEAL

PURSUANT TO 21
Ex rel Curtis Booth, U.S.C. §3730(b)(2)
Relator-Plaintiff,,
Vv. Case No. 3:18-cv-186-J-34-JRK

Do Not Place In Press Box or
Enter On Publicly Accessible
System (PACER)
HUNTINGTON INGALLS INDUSTRIES, INC.,
and

HUNTINGTON INGALLS INCORPORATED,

Defendants.

AMENDED FALSE CLAIMS ACT COMPLAINT
AND DEMAND FOR JURY TRIAL

On behalf of the United States of America, Relator-Plaintiff, Curtis Booth (hereinafter
“Relator”), by counsel, files this gui tam Amended Complaint against Huntington Ingalls
Industries, Inc. (“Huntington Ingalls” or “HII’’) and Huntington Ingalls Incorporated d/b/a
Newport News Shipbuilding, a Tenneco Company (“Huntington Ingalls Incorporated” or
“Newport News Shipbuilding”) (herein collectively referred to as “Defendants”), and alleges as

follows:

I. INTRODUCTION

1. This is an action to recover treble damages and civil penalties in excess of $25

million dollars on behalf of the United States of America from Defendants for knowingly and/or
Case 3:18-cv-00186-MMfJRK Document 7 Filed 09/09/19"Page 3 of 19 PagelD 34

recklessly presenting false claims to the United States government in violation of the False
Claims Act (“FCA”), 31 U.S.C. § 3729, et seq. Defendants falsified testing and certifications on
a multi-billion dollar submarine contract, which induced the Government to pay Defendants

substantial sums for a submarine with dangerous defects that put American lives at risk.

Il. PARTIES, JURISDICTION AND VENUE

2. Prior to the filing of the Complaint, Relator has previously provided to the United
States Attorney for the Middle District of Florida certain information related to this Amended
Complaint. The disclosed information is supported by material evidence known to the Relator
establishing the existence of Defendants’ false claims. Because the disclosed information
includes attorney-client communications and work product of Relator’s attorneys, and is
submitted to the United States Attorney in his capacity of potential co-counsel in the litigation,
the Relator understands this disclosure to be confidential.

3. The Relator, Curtis Booth, is a citizen of the United States and a resident of the
Commonwealth of Virginia. He was a Shipfitter in Department X10 (Structural Fabrication) for
Newport News Shipbuilding between 2012 and 2017 and was involved in the fabrication of a
portion of the pressure hull for the Virginia Class submarine SSN 792/NN 678, which is to
become the USS Vermont. This work was performed at the Newport News Shipbuilding facility
in Newport News, Virginia.

4. Huntington Ingalls Industries, Inc. (“Huntington Ingalls” or “HII”) is a
corporation organized and existing under the general corporation law of the state of Delaware.
Huntington Ingalls is America’s largest military shipbuilding company with its headquarters in
Newport News, Virginia. Huntington Ingalls employs approximately 37,000 people operating

both domestically and internationally. Huntington Ingalls also performs work in Pascagoula,
Case 3:18-cv-00186-MM}axJRK Document 7 Filed 09/09/19Page 4 of 19 PagelD 35

Mississippi; Virginia Beach, Virginia; Broomsfield, Colorado; Panama City, Florida; Houston,
Texas; and San Diego, California and also has employees in various places throughout the
nation, including Groton, Connecticut; Kingston, Rhode Island. Huntington Ingalls’ website also
states that it maintains offices in Jacksonville, Florida for its Technical Solutions Division as
wells as Ingalls Shipbuilding.' It also states that Huntington Ingalls maintains offices for its
Technical Solutions Division in Orlando, Florida and in Tampa, Florida. It also maintains a
separate division for Universal Pegasus in Tampa, Florida. Huntington Ingalls also states that it
maintains offices in Pensacola, Fort Walton, and Panama Beach City, Florida for its Technical
Solutions Division. Huntington Ingalls also frequently dispatches employees, including
consultants and engineers to perform repair and trouble-shooting work on naval vessels
throughout the world including warships located at U.S. Naval Station Mayport in Jacksonville,
Florida.

5. Huntington Ingalls Incorporated is a Virginia Corporation. Furthermore,
Huntington Ingalls Incorporated has filed a fictitious name statement with the Virginia State
Corporation Commission indicating that it also operates under the name of Newport News
Shipbuilding, a Tenneco Company. Huntington Ingalls Industries, Inc. publicly advertises that
Newport News Shipbuilding is a division of Huntington Ingalls Industries, Inc. As a result, upon
information and belief, Huntington Ingalls Incorporated is a division of and wholly-owned
subsidiary of Huntington Ingalls Industries, Inc. In addition, Huntington Ingalls and Newport
News Shipbuilding have common ownership, an integrated management structure and their
operations and operational plans are intertwined. The managing officers of Newport News
Shipbuilding ultimately reported and answered to executives at Huntington Ingalls at all times

relevant to this Amended Complaint.

 

} http://www. huntingtoningalls,com/who-we-are/where-we-are/
3
Case 3:18-cv-00186-MMfJRK Document 7 Filed 09/09/19“Page 5 of 19 PagelD 36

6. The United States District Courts have exclusive jurisdiction over actions brought
under the FCA pursuant to 31 U.S.C. §3732, and otherwise have jurisdiction under 28 U.S.C.
§§1331 and 1345. At all times relevant hereto, the Defendants regularly conducted substantial
business in Florida. Accordingly, the Defendants are subject to personal jurisdiction in this
District. Venue is appropriate in the Middle District of Florida pursuant to 31 U.S.C. §3732(a)
and 28 U.S.C. §1391(b)({1) and (2).

7. Section 3732(a) of the FCA provides that “any action under Section 3730 may be
brought in any judicial district in which the defendant, or, in the case of multiple defendants, any
one defendant can be found, resides, transacts business, or in which any act proscribed by
Section 3729 occurred.”

8. Relator began employment with Newport News Shipbuilding in 2012 as a
Shipfitter. He left Newport News Shipbuilding after approximately six months to pursue other
interests but was rehired on March 12, 2014 in the same position and continued his employment
with Newport News Shipbuilding until October 11, 2017. He voluntarily left his employment for
reasons unrelated to this Complaint. He has direct knowledge of the facts herein and is the
original source of the same. While he is unaware of any of the counts, fraud allegations and/or
any of the acts described herein in violation of 31 U.S.C §3729 having been publicly disclosed as
contemplated under 31 U.S.C. §3730(d)(4)(B), he has made voluntary disclosure of substantially
all evidence and information in his possession to authorities responsible for investigating these
allegations prior to filing the Complaint and is an original source of the information contained in
the Complaint and this Amended Complaint.

9. Under the FCA, this Amended Complaint is to be filed in camera and remain

under seal until the Court orders otherwise.
Case 3:18-cv-00186-MMraJRK Document 7 Filed 09/09/19~Page 6 of 19 PagelD 37

Ill, FACTS COMMON TO ALL COUNTS

A. Introduction

10. Newport News Shipbuilding is a division of Huntington Ingalls located in
Newport News, Virginia. Virginia-class submarines are built through an arrangement between
Newport News Shipbuilding, in Newport News, Virginia and General Dynamics Electric Boat in
Groton, Connecticut (hereinafter referred to as “Electric Boat”). Under the arrangement, the
Newport News Shipbuilding facility in Newport News builds the stern, bow (including sections
of the pressure hull rings), habitability and machinery spaces, torpedo room, and sail; whereas,
Electric Boat builds the center portion of the pressure hull rings, engine rooms, and the command
and control system modules. Huntington Ingalls and Electric Boat alternate work on the reactor
plant. Modules are shipped to whichever yard is delivering a particular ship, where final
assembly, testing, outfitting and delivery of the ship are performed.

11. The Relator was a Shipfitter at Newport News Shipbuilding in Department X10
(Structural Fabrication) when he was involved in the fabrication of sections or “rings” of the
pressure hull for SSN 792/NN 678, which is to become the USS Vermont.

B. und of Virginia-Cl ubmarine

12. In 1998, the United States Navy awarded a $4.2 billion dollar contract for the
construction of the first four boats of the class. USS Virginia (SSN-774) was the first of these.
On December 22, 2008, the United States Navy awarded a $14 billion dollar contract to Electric
Boat and Huntington Ingalls’ predecessor (Northrop Grumman) for eight more Virginia-class
submarines. The contract called for the delivery of one submarine in each fiscal year of 2009 and
2010 and two submarines in each fiscal year 2011, 2012 and 2013. In December of 2010, the
United States Congress passed a defense authorization bill that expanded production to two

submarines per year, which resumed on September 2, 2011, with the commencement of

5
Case 3:18-cv-00186-MMfmJRK Document 7 Filed 09/09/19*Page 7 of 19 PagelD 38

construction of the USS Washington (SSN-787).

13.

The Virginia-class submarines have been constructed in “Blocks.” These Blocks

are summarized in Table I below that includes the status of the construction and/or delivery of

the vessels and further includes the internal designation or ship number used by Newport News

 

 

 

 

 

 

 

 

 

 

 

Shipbuilding.
Table I - Virginia-Class Submarine Construction
Block| Name & INewport Status Final Contract Contract
Hull # News Delivery Amount Number
Ship By
Number
I | USS Virginia Commissioned | Electric Boat
(SSN-774) and in service
I | USS Texas Commissioned | Newport
(SSN-775) and in service | News
Shipbuilding
I | USS Hawaii Commissioned | Electric Boat
(SSN-776) land in service
I [USS North Commisstoned| Newport
Carolina and in service | News
(SSN-777) Shipbuilding
II |USS New Commissioned | Electric Boat
Hampshire and in service
(SSN-778)
II |USS New Commissioned | Huntington
Mexico land in service | Ingalls
(SSN-779)
II [USS Missouri Commissioned | Electric Boat
(SSN-780) land in service
II USS California Commissioned | Huntington
(SSN-781) and in service | Ingalls
II |USS Commissioned | Electric Boat
ississippi and in service
SSN-782)

 

 

 

 

 

 

 

 
Case 3:18-cv-00186-MMkeJRK Document 7 Filed 09/09/19/"Page 8 of 19 PagelD 39

 

 

Block} Name & INewportl Status Final Contract Contract
Hull # News Delivery Amount Number
Ship By
Number
II |USS Minnesota Commissioned | Huntington
(SSN-783) jand in service | Ingalls

 

Ill (USS North NN = |Commissioned| Electric Boat

 

 

Dakota 669 [Delivered
(SSN-784) Aug.29,2014

III JUSS John NN Commissioned] Huntington
Warner 670 and in service | Ingalls
(SSN-785) on P.S.A

III {[Illinois] NN _ (Christened in | Electric Boat
SSN-786 671 = {10/15

 

III [Washington] | NN (Christenedin | Huntington

 

 

 

 

 

 

 

SSN-787 672 (03/16 Ingalls

III [Colorado] NN (Under Electric Boat
SSN-788 673 (Construction

III [Indiana] NN [Under Huntington
SSN-789 674 (Construction | Ingalls

III {South Dakota]]} NN [Under Electric Boat
SSN-790 675 Construction

Ill [Delaware] NN [Under Huntington
SSN-791 677 (Construction | Ingalls

IV Vermont] NN [Under Electric Boat N0002412C2115
SSN-792 Construction $17,650,394,

IV [Oregon] Under Electric Boat N0002412C2115
SSN-793 Construction $1 650,394,

IV [Montana] Under Huntington N0002412C2115
SSN-794 Construction | Ingalls a £:650,3 94,

 

 

 

 

 

 

 

 

 
Case 3:18-Cv-00186-MMfIRK Document 7 Filed 09/09/19Page 9 of 19 PagelD 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block| Name & Newport Status Final Contract Contract
Hull # News Delivery Amount Number
Ship By
Number
IV [Hyman G. Under Electric Boat N0002412C2115
Rickover] Construction § 76 0,394,
SSN-795
IV |[New Jersey] Under Huntington N0002412C2115
SSN-796 * Construction | Ingalls $17,650,394,
IV_ [lowa] Under Electric Boat N0002412C2115
SSN-797 Construction $1 2 0,394,
IV_ [Massachusetts Under Huntington N0002412C2115
| Construction | Ingalls $17,650,394,
SSN-798
IV_ | {Idaho} On order Electric Boat | $17,650,394, | NO002412C2115
SSN-799 416
IV_ | SSN-800 On order Huntington | $17,650,394, | N0002412C2115
Ingalls 416
IV | [Utah] On order Electric Boat | $17,650,394, | NO002412C2115
SSN- 416
14. A contract for the ten Virginia-class boats shown in Table | for the period of

FY2014-FY2018 (referred to as the Block IV boats) was awarded by the Navy to General
Dynamics Electric Boat and the Huntington Ingalls subsidiary Newport News Shipbuilding
under a multiyear procurement (MYP) that was approved by Congress as part of its action on the
FY2013 budget on April 28, 2014. The award identification number was N0002412C2115 and
the base and exercise options value of the contract was $17,650,394,416. The construction of
SSN 792/NN 678 is included within this block. The eight Virginia-class boats procured in FY
2009-FY2013 (Block III boats) were procured under a previous MYP contract, and the five
Virginia-class boats procured in FY2004-FY2008 (Block II boats) were procured under a still-
earlier MYP contract. The four boats procured in FY1998-FY2002 (the Block I boats) were
procured under a block buy contract, which is an arrangement somewhat similar to an MYP

contract. The boat procured in FY2003 fell between the FY1998-FY2002 block buy contract and

 
Case 3:18-Cv-00186-MM Hal RK Document 7 Filed 09/09/19 “Page 10 of 19 PagelD 41

c

the FY2004-FY2008 MYP arrangement, and was contracted for separately.
C. Construction of Virginia-Class Submarines

15. As discussed, supra, construction work on the Virginia-class submarines is evenly
split between Newport News Shipbuilding and Electric Boat. Each shipyard is responsible for
particular parts of each ship, and alternate with hull erection, assembly, sea trials and delivery.

16. _—_ Electric Boat builds a portion of the pressure hull rings (the center portion),
engine rooms, and command and control systems modules. Newport News Shipbuilding builds
the ends of the ship (including the portion of the pressure hull towards the ends), weapons
modules, habitability modules, auxiliary machine room modules and the fairwater.

17. | Newport News Shipbuilding and Electric Boat alternate as to which shipyard will
deliver particular boats. The modules are delivered to whichever shipyard is delivering the ship
and assembled at that location.

18. | The pressure hull is designed to withstand the outside pressure and maintain
normal atmospheric pressure inside. The structural design of a submarine always begins with the
process of identifying the loads that the structure would be subjected to while in use. This would
include consideration of loading due to dive pressure and shock loads that a submarine may
encounter as a result of underwater detonations. When a submarine is subjected to an explosion,
it should be able to withstand not one, but a series of shock waves.”

19. Class I structures are the structures which if damaged, would render the
submarine completely incapable of carrying out any operation or remain afloat, and would also

pose a threat to the safety of the personnel.? The complete primary structure of the pressure hull

 

2 Understanding Structure Design of a Submarine. By Soumya Chakraborty | In: Naval Architecture | Last Updated
on September 30, 2017. https://www.marineinsight.com/naval-architecture/submarine-design-structure-of-a-
submarine/

* Id.
Case 3:18-cv-00186-MM ed RK Document 7 Filed 09/09/19 Bage 11 of 19 PagelD 42

(the shell and the stiffeners) is Class I structure. Strictest non-destructive testing requirements are
followed for certification of the quality of these structures.

20. “The design and analysis of submarine structures is a process that is way more
complex than that of ship structures due to improbabilities of shock loads coming into effect.
Every submarine design company conducts extensive finite element analysis for a combination
of load cases that the structure could be subjected to.”

21. The construction of the pressure hull also requires a high degree of precision.
Even an inch (25 millimeter) deviation from cross-sectional roundness results in over a thirty
percent (30%) decrease in the ability to bear hydrostatic load. Accordingly, minor deviations
from cross-sectional roundness could result in catastrophic failure of the pressure hull in
challenging circumstances.

D. Circularity Testing

22. In September of 2015, the Relator was working in Department X10 (Structural
Fabrication) for Newport News Shipbuilding, and was directly involved in the assembly of a
portion of the pressure hull rings for the SSN 792/NN 678 (to be the USS Vermont). These
sections were ultimately delivered to Electric Boat, who is responsible for delivery of this boat.

23. In fact, just the previous month, on August 12, 2015, Relator had been selected as
a third-quarter Excellence in Action honoree for his efforts in support of the Virginia-Class
Impulse Tank Manufacturing Process.

24. After initial assembly of sections of the pressure hull for SSN 792/NN 678, in
approximately September of 2015, Department O68 (Dimensional Control Department)
inspected these sections of the pressure hull and performed what has been characterized as a

preliminary circularity test.

 

4 Id.

10
Case 3:18-cv-00186-MMHedRK Document 7 Filed 09/09/19 ‘Page 12 of 19 PagelD 43

'

25. As a result of the circularity test, it was determined that there was a flat area on
the pressure hull that did not conform to contractually required circularity specifications. Relator
estimates the flat area to be approximately three to five feet in width and approximately five to
six feet in length (with the length being measured forward to aft). Relator has indicated that the
defective area exists between frames 25 and 27 on the starboard side of the boat. He asserts the
defect may have crossed frame 26. This area is directly behind the torpedo tubes.

26. | When the defect was discovered during the preliminary circularity test, Glen
LeBlanc (“LeBlanc”), a foreman and “inspector,” instructed Relator’ to use a 50-ton cylindrical
jack (commonly referred to as a ram) inside the pressure hull to exert pressure on the hull to push
out the flat area. Under LeBlanc’s plan, once the pressure hull was expanded outwardly, steel flat
bar would be welded in-place between the interior wall of the pressure hull and a temporary
structure (or fixture) that was located within the pressure hull for the purposes of fabrication.
LeBlanc instructed Relator to install the flat bar so that the pressure hull would pass the
circularity testing, but indicated that once the testing was complete, the flat bar welded to the
temporary structure would be cut out and removed. It was obvious to Booth that this would allow
the defect (flat area) to reappear. LeBlanc further instructed Relator that he was not to repeat
these instructions to anyone. Relator refused to perform the actions that LeBlanc had instructed
him to perform.

27. | When LeBlanc provided Relator the instructions described in the preceding
paragraph, he showed Relator a document which he represented to be the results of a
photogrammetric or laser circularity test conducted by Department 068. The document

presented a likeness of the pressure hull with numbers along its circumference some of which

 

> While Relator is not certain of the exact date on which LeBlanc gave this instruction, he believes it was given on
Friday, September 18, 2015.

11
Case 3:18-cv-00186-MM lad RIK Document 7 Filed 09/09/19 “Page 13 of 19 PagelD 44

were shown in red. LeBlanc represented to Relator that the numbers in red represented the flat
area. Upon information and belief, this document and the information contained within it was
retained and archived in digital format.

28. Andy Dorner (“Dorner”), acting “make-up” Foreman for Department X10, was
present when LeBlanc instructed Relator to perform these actions. Upon information and belief,
Dorner currently works for Newport News Industrial (“NNI”) which is a subsidiary of
Huntington Ingalls. Following the meeting with LeBlanc, Dorner advised Relator that he did not
blame Relator for refusing to assist in falsifying the results of the circularity test.

29. ‘After the meeting with LeBlanc, Relator met with General Foreman, Wesley
Sheppard (“Sheppard”), and advised him of what LeBlanc had instructed him to do, and further
advised that he did not want to assist in falsifying the testing. In response, Sheppard stated
“that’s what Pat wants.” Relator understood Sheppard to be referring to Pat Cullins (“Cullins”),
who was the Acting Director of Department X10 (Structural Fabrication).

30. The meeting with LeBlanc and follow-up conversations with Dorner and
Sheppard all occurred on a Friday. That same day, attempts were made by Sheppard and Mike
Lowers (“Lowers”), to persuade Relator not to report the fraudulent conduct. Sheppard and
Lowers told Relator that they did not want the Navy investigating circularity as the Navy had
already been looking at issues of circularity at Electric Boat.

31. The following Monday, Cullins attempted to persuade Relator that the
conversation with LeBlanc had simply been a “miscommunication” and that they had just been
looking at options. Shortly thereafter, a meeting occurred between Relator, Sheppard, David
Washburn (“Washburn”) (a temporary nightshift Foreman for Department X10), Relator’s

brother, and others, wherein Sheppard stated he was concerned about Relator and his conduct.

12
Case $:18-Cv-00186-MM ad RIC Document 7 Filed 09/09/19 “Page 14 of 19 PagelD 45

Relator made it clear during the meeting that he felt their concerns stemmed from his refusal to
assist in concealing the defect and falsifying the circularity testing.

32. Following that meeting, Relator called the Huntington Ingalls OpenLine and
reported what he considered to be fraud. He specifically named Cullins, Sheppard and LeBlanc
in his call as acting parties. Huntington Ingalls states on its website that it offers “‘an anonymous
and confidential means to voice concerns or report suspected violations of our Code of Ethics

and Business Conduct without fear of retaliation or coercion.”

Huntington Ingalls’ Code of
Ethics and Business Conduct specifically includes Section 2.2 which states that an employee can
contact the OpenLine to raise concerns about among other things “[pJrocurement fraud or
contract fraud.”’ Under the same section, the policy states that “you have a duty to report
allegations of fraud, waste, abuse, misuse, corruption, criminals or mismanagement. You can
report to your supervisor, any level of management or directly to DOE Office of Inspector
General.” Relator also contacted his union representative and was ultimately told that the issue
was above their capabilities.

33. Within twenty-four hours of making the first report identified in the preceding
paragraph, Relator was transferred to a different department to work on aircraft carriers. Relator
later spoke with Matt Morgan (“Morgan”), who is also a Shipfitter for Department X10, who
informed Relator that he either saw himself, or heard, that the flat bar was in fact utilized to
expand out the pressure hull and conceal the flat area on SSN 792/NN 678. Another person, a
welder, in Department X10, whose is believed to be Stephen Krupowski, also informed Relator

that the flat bar was installed. In any event, none of the officials involved in the events set forth

in paragraphs 27 through 32, above, ever reported back to Booth, or otherwise made it known to

 

© hup://www.huntingtoningalls.cony wp-content/uploads/2016/06/codeofethics.pdf
7 hup://www.huntingtoningalls.com/who-we-are/ethics-compliance/openline-and-contact-information/

 

13
Case 3:18-cv-00186-MM ad RIK Document 7 Filed 09/09/19 “Page 15 of 19 PagelD 46

him, that the flat area was repaired in an appropriate manner.

34, Following his transfer to work on aircraft carriers, Relator was approached by
Steve Bonneau (“Bonneau”), who informed Relator that Sheppard told him that Relator was
“volatile” and to watch out for him. Relator then explained to Bonneau his refusal to assist in the
falsification of the circularity test, at which time Bonneau said he would look into it further.
After inquiring, Bonneau was instructed by Joe Sabol (“Sabol”), Director of Department X10
(and perhaps also Director of Department 068, the department that conducted the circularity
test), or someone in a closely related position, to get out of it and stop investigating. At this
point, Relator called the “Stop” card hotline which he believes was to be directed to Matt
Mulherin, Vice President of Huntington Ingalls and President of the Newport News
Shipbuilding. Relator left information about the conduct and never heard back from anyone in
response.

35. | The United States has made substantial payments to the Defendants based on
representations that SSN 792/NN 678, or components thereof, had been constructed in
accordance with standards and tolerances required by applicable contract specifications. Upon
information and belief, the Defendants have falsely, and either expressly or impliedly, made
claims to the United States that the pressure hull of SSN 792/NN 678 met circularity standards
required by contract. These claims were false and the United States has suffered significant

damages as a result.

IV. SEPARATE COUNTS

COUNTI
che o Submit Fraudulent Claim U.S.C. § 3729

36. All allegations set forth in Paragraphs 1 through 8 and 10 through 35 of this

Amended Complaint are incorporated into this Count as if fully set forth herein.

14
Case 3:18-cv-00186-MM Hal RK Document 7 Filed 09/09/19 ‘Page 16 of 19 PagelD 47

37. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, the Defendants have knowingly presented or caused to be presented false or
fraudulent claims for payment or approval in violation of 31 U.S.C. § 3729(a)(1)(A).

38. | The United States, unaware of the falsity of the claims made by the Defendants,
and in reliance on the material fraudulent or false representations within the claims, approved,
paid, and participated in payments that would otherwise not have been allowed or paid.

39. As a result of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial, and the United States
is entitled to three times the amount of actual damages sustained and at least $10,957 and up to
$29,916 for each and every violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful
conduct as described herein.

COUNT II
Submission of Claims Containing False Express or Implied Certifications

(31 U.S.C. § 3729(a)(1)(B))
40. _ All allegations set forth in Paragraphs | through 8 and 10 through 35 of this

Amended Complaint are incorporated into this Count as if fully set forth herein.

41. As more particularly set forth in the foregoing paragraphs, by virtue of the acts
alleged herein, the Defendants have knowingly made, used, or caused to be made or used, false
records or statements — i.e., the false certifications and representations made or caused to be
made by defendant — material to false or fraudulent claims in violation of 31 U.S.C.
§3729(a)(1)(B).

42. The United States, unaware of the falsity of the claims made by the Defendants,
and in reliance on the material fraudulent or false representations within the claims, approved,

paid, and participated in payments that would otherwise not have been allowed or paid.

15
Case 3:18-cv-00186-MMHHal RK Document 7 Filed 09/09/19 ‘Page 17 of 19 PagelD 48

4

43. As a result of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial, and the United States
is entitled to three times the amount of actual damages sustained and at least $10,957 and up to
$29,916 for each and every violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful

conduct as described herein.

COUNT Il]
False Claims Conspiracy (31 U.S.C. § 3729(a)(1W(C))

44. __ All allegations set forth in Paragraphs 1 through 8 and 10 through 35 of this
Amended Complaint are incorporated into this Count as if fully set forth herein.

45. By means of the acts described above, Defendants knowingly conspired to
defraud the United States by getting false or fraudulent claims allowed or paid by the United
States.

46. The United States, unaware of the falsity of the claims made by the Defendants,
and in reliance on the material fraudulent or false representations within the claims, approved,
paid, and participated in payments that would otherwise not have been allowed or paid.

47. As a result of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial, and the United States
is entitled to three times the amount of actual damages sustained and at least $10,957 and up to
$29,916 for each and every violation of 31 U.S.C. § 3729 arising from Defendants’ unlawful
conduct as described herein.

DEMAND FOR RELIEF
WHEREFORE, Relator respectfully requests this Court enter judgment against Defendants
as follows:

A. That the United States be awarded damages in the amount of three times the

16
Case 3:18-cv-00186-MMHalRK Document 7 Filed 09/09/19 /®age 18 of 19 PagelD 49

damages sustained by the United States because of the false and fraudulent claims alleged within

this Amended Complaint, as the Civil False Claims Act, 31 U.S.C. § 3729 et seq. provides;

B. That civil penalties be imposed in the maximum amount for each and every false
and fraudulent claim that Defendants presented to the United States;

C. That pre-judgment and post-judgment interest be awarded, along with
reasonable attorneys’ fees, costs and expenses which the Relators necessarily incurred in
bringing and pursuing this action;

D. That the Court grant permanent injunctive relief to prevent any recurrence of
the False Claims Act violations for which redress is sought in this Amended Complaint;

E. That pursuant to § 3730(d), Relator be awarded the maximum percentage of the
amount recovered by the United States as a result of this action;

F. That this Court award such other further relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL
Relator, on behalf of himself and the United States, demands a jury trial on all claims

alleged herein.

Respectfully submitted,

— SS

John S. Vento, Esq. (FB No. $29381)
TRENAM LA

101 E. Kennedy Boulevard, Suite 2700
Tampa, FL 3302

Telephone: 813-227-7483

Email: JVento@trenam.com

Counsel for the Relator ”

 

 

AND

17
Case 3:28-cv-00186-MMIalIS Document 7 Filed 09/09/19 ARage 19 of 19 PageID 50

James H. Shoemaker, Jr., Esq. (VSB No. 33148)
Scott L. Reichle, Esq. (VSB No. 40018)
Andrew J. Dean, Esq. (FB No. 121808)
PATTEN, WORNOM, HATTEN &
DIAMONSTEIN, L.C.

12350 Jefferson Avenue, Suite 300
Newport News, Virginia 23602
Telephone: 757-223-4500

Email: jshoemaker@pwhd.com

Email: sreichle@pwhd.com

Email: adean@pwhd.com

Counsel for Relator
Pro Hac Vice Admission pending for Mr.
Shoemaker and Mr. Reichle

Kenneth R. Yoffy, Esq. (VSB No. 20549)

C. Thomas Turbeville, Jr., Esq. (VSB No. 30641)
YOFFY & TURBEVILLE, PLC

4805 Courthouse Street

Williamsburg, Virginia 23188

Telephone: 757-259-0800

Email: kyoffy@mac.com

Email: tomtlaw@mac.com

Counsel for Relator

Pro Hac Vice Admission pending for Mr. Yoffy and
Mr. Turbeville

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing has been furnished by Hand-Delivery and/ or

U.S. Mail to: Maria Chapa Lopez United States Attomey, United States Attorney's Office, 400

N. Tampa Street, Ste 3200, Tampa, FL 33602; Civil Process Clerk, 400 N. Tampa Street, Suite

3200, Tampa, FL 33602 and by U.S. Mail to Jefferson Sessions, United States Attorney

General, Dept. Of Justice, 950 Pennsylvania Ave., N.W., Washington, D.C. 20530-001 on this
Ait tay of February, 2018.

 

Aromey \\

18
